[J-67-2020] [MO: Baer, C.J.]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


    SHARON WISE,                                  :   No. 97 MAP 2019
                                                  :
                       Appellant                  :   Appeal from the Order of the
                                                  :   Commonwealth Court at No. 1387
                                                  :   CD 2018 dated June 12, 2019
                v.                                :   Affirming the Order of the
                                                  :   Huntingdon County Court of
                                                  :   Common Pleas, Civil Division, at No.
    HUNTINGDON COUNTY HOUSING                     :   CP-31-CV-344-2015 dated February
    DEVELOPMENT CORPORATION,                      :   10, 2017
    HOUSING AUTHORITY OF THE COUNTY               :
    OF HUNTINGDON, CHESTNUT TERRACE               :   ARGUED: September 15, 2020
    RESIDENT'S ASSOCIATION AND                    :
    WEATHERIZATION INC., A NON PROFIT             :
    CORPORATION D/B/A HUNTINGDON                  :
    COUNTY HOUSING SERVICES,                      :
                                                  :
                       Appellees                  :


                                   CONCURRING OPINION


JUSTICE DONOHUE                                                 DECIDED: April 28, 2021

        When we granted allowance of appeal in this case,1 we agreed to review the

Commonwealth Court’s decision to determine whether, inter alia, it advances existing




1   We granted allowance of appeal on the following issue:
               Whether the Commonwealth Court, in affirming the
               Huntingdon County Trial Court’s grant of Summary Judgment,
               has unwarrantedly expanded sovereign immunity under 42
               Pa.C.S.[] § 8521 et. seq., and hence, continued the dwindling
               applicability of the real estate exception under 42 Pa.C.S.[] §
               8522(b)(4) to a dangerous level in its continued disregard of
               the legislative intent of the Sovereign Immunity Act and
conflict and confusion in the application of the real estate exception to sovereign immunity

codified in 42 Pa.C.S. § 8522(b)(4). While I agree with the result reached by the Majority,

respectfully, in my view, the analysis perpetuates the reason for the confusion evidenced

by the Commonwealth Court in its attempt to fit the facts of this case into the artificial

condition versus a naturally occurring condition dichotomy implied in Snyder v. Harmon,

562 A.2d 307, 312 (Pa. 1989).

         The Majority holds, and I agree, that the insufficiently illuminated walkway on the

Housing Authority of Huntingdon County’s (“HAHC”) property was a dangerous condition

“of the property” so that the real estate exception to sovereign immunity applies. The

Majority reaches this conclusion by relying on the presence of a large tree and the

inappropriate placement of a street lamp in relation to the tree so as to create shadows

on the sidewalk. Since both the tree and the lamp are fixtures, the resulting shadow on

the non-defective sidewalk created a dangerous condition of the property.

         Although as said, I agree with this result, the only way to reconcile it with Snyder

v. Harmon, 562 A.2d at 312, is by fitting it into the terminology “artificial conditions of the

land.”2 Although Snyder addressed an absence of lighting, the dangerous condition



               enumerated exceptions, and also advances existing conflict
               and confusion within an already unclear legal history?
Wise v. Huntingdon Cty. Hous. Dev. Corp., 222 A.3d 748 (Pa. 2019).
2   The Snyder Court stated:
               We hold, therefore, that sovereign immunity is waived
               pursuant to 42 Pa.C.S. § 8522(b)(4) where it is alleged that
               the artificial condition or defect of the land itself causes an
               injury to occur.        The corresponding duty of care a
               Commonwealth agency owes to those using its real estate, is
               such as to require that the condition of the property is safe for



                               [J-67-2020] [MO: Baer, C.J.] - 2
created was “a deceptive appearance” of the shoulder of the road.              Id. at 312–13.

According to the Snyder Court, this deceptive appearance could not be said to be either

an artificial condition or a defect in the land itself. Id. Thus, the exception to immunity for

Commonwealth real estate did not apply.

       Although not expressly stated, here, the Majority is concluding that the deceptive

appearance created by the shadow is the result of an artificial condition of the land. The

dangerous artificial condition of a shadowed walkway was created by a misplaced or

insufficient outdoor lighting device. The HAHC’s duty of care to the Plaintiff is such as to

require that the property is safe for the activities for which it is regularly used, intended to

be used, or reasonably foreseen to be used. Id. at 312. Here of course, Wise was using

the walkway as intended. To me, there is no principled distinction between a deceptively

shadowed walkway, where certain portions of it are not visible, and a totally unilluminated

sidewalk, where none of it is visible so as to present a dangerous condition of the property.

       The distinction between the dangers of an artificial condition of the property versus

a naturally dangerous condition of the property is a distinction without a difference since

the Commonwealth is held to account for negligent maintenance, design and construction

of its real property. Jones v. SEPTA, 772 A.2d 435, 444 (Pa. 2001). The failure to install

lighting creates dangers to invitees using walkways as does the negligent choice or

placement of lighting around the walkways. Both failures involve the maintenance, design




              the activities for which it is regularly used, intended to be used
              or reasonably foreseen to be used.
Snyder, 562 A.2d at 321.


                              [J-67-2020] [MO: Baer, C.J.] - 3
and/or construction of the real estate. Both failures result in a dangerous condition of the

real estate, specifically the walkway.

       In my view, we should take this opportunity to eschew distinguishing between an

artificial condition of the land and the land in its natural state to the extent this was the

intention of Snyder since this particular aspect of the holding is not accompanied by any

rationale. Since 1989, the case law applying it has been inconsistent. Take this case for

example. It was the Commonwealth Court’s attempt to reconcile this case with the

artificial/natural dichotomy that made it resort to the movement of the earth on its axis to

create darkness discussion. Wise v. Huntingdon Cty. Hous. Dev. Corp., 212 A.3d 1156,

1166–67 (Pa. Cmwlth. 2019) (exterior nighttime darkness on Commonwealth property

is not an artificial condition) (emphasis in original).

       The Appellant specifically argues that this distinction, between artificially created

dangerous conditions that support application of the real estate exception and naturally

occurring dangerous conditions that do not, should be eliminated. Wise Brief at 23-26.

Although, technically, this case can be decided without abolishing the distinction, we

accepted review to resolve the confusion in the application of the real estate exception to

sovereign immunity. In my view, we should eliminate the unwarranted distinction and

resolve the confusion instead of perpetuating it. Thus, I concur in the result.

       Justice Wecht joins this concurring opinion.




                               [J-67-2020] [MO: Baer, C.J.] - 4